                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:18-CR-341-RJC-DCK

 UNITED STATES OF AMERICA,                              )
                                                        )
                 Plaintiff,                             )
                                                        )
    v.                                                  )      ORDER
                                                        )
 TIMOTHY STINSON,                                       )
                                                        )
                 Defendant.                             )
                                                        )

         THIS MATTER IS BEFORE THE COURT on Plaintiff’s “Motion To File Attachments

Under Seal” (Document No. 43) filed July 29, 2020. In accordance with the Local Rules, the Court

has considered the Motion to Seal, the public’s interest in access to the affected materials, and

alternatives to sealing. The Court determines that no less restrictive means other than sealing is

sufficient inasmuch as Attachment 1, Attachment 2, and Attachment 3 to the United States’

Response in Opposition to Defendant’s Motion for Compassionate Release contain sensitive and

private information that is inappropriate for public access. Having carefully considered the motion

and the record, and for good cause, the undersigned will grant the motion.

         IT IS, THEREFORE, ORDERED that Plaintiff’s “Motion To File Attachments Under

Seal” (Document No. 43) is GRANTED, and Attachment 1, Attachment 2, and Attachment 3 to

the United States’ Response in Opposition to Defendant’s Motion for Compassionate Release

(Document No. 42) are sealed until further Order of this Court.

         The Clerk is directed to certify copies of this Order to the United States Attorney's Office

(via email to Christopher.Hess@usdoj.gov).




         Case 3:18-cr-00341-RJC-DCK Document 45 Filed 08/03/20 Page 1 of 2
SO ORDERED.
                           Signed: July 31, 2020




                                 2
Case 3:18-cr-00341-RJC-DCK Document 45 Filed 08/03/20 Page 2 of 2
